     Case 8:20-cv-00235-DNH-CFH Document 9 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

STEPHEN KELLY,

                                   Plaintiff,       8:20-CV-235
                                                    (DNH/CFH)
         -v-


GUILDERLAND POLICE DEPARTMENT,


                         Defendant.
--------------------------------

APPEARANCES:

STEPHEN KELLY
Plaintiff pro se
18-A-3202
Gouverneur Correctional Facility
P.O. Box 480
Gouverneur, NY 13642

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Stephen Kelly commenced this action on March 2, 2020. On

September 10, 2020, the Honorable Christian F. Hummel, United States Magistrate Judge,

advised by Report-Recommendation that defendant Town of Guilderland Police Department

be dismissed as a party from this action and that plaintiff's complaint be dismissed without

prejudice but with leave to amend. No objections to the Report-Recommendation have been

filed. However, before the issuance of a Decision and Order ruling on the Report-

Recommendation, plaintiff filed an amended complaint naming "Guilderland Police
     Case 8:20-cv-00235-DNH-CFH Document 9 Filed 10/14/20 Page 2 of 2




Department Officer Badge No.: 8813." ECF No. 8.

          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1). Plaintiff's amended complaint will be forwarded to Magistrate Judge Hummel for

further review.

          Therefore, it is

          ORDERED that

          1. Plaintiff's amended complaint, ECF No. 8, is referred back to Magistrate Judge

Hummel for review; and

          2. Plaintiff's application for an order directing service by the United States Marshals

Service, ECF No. 4, is denied without prejudice with the opportunity to renew after Magistrate

Judge Hummel's review of the amended complaint.

          IT IS SO ORDERED.




Dated: October 14, 2020
       Utica, New York.




                                              -2-
